TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED JANUARY 3, 2020



                                     NO. 03-18-00766-CR


                              Bryan Wayne Whillhite, Appellant

                                                v.

                                 The State of Texas, Appellee




     APPEAL FROM THE 391ST DISTRICT COURT OF TOM GREEN COUNTY
             BEFORE JUSTICES GOODWIN, BAKER, AND KELLY
                AFFIRMED -- OPINION BY JUSTICE KELLY




This is an appeal from the judgments adjudicating guilt rendered by the trial court. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the judgments. Therefore, the Court affirms the trial court’s judgments adjudicating guilt.

Because appellant is indigent and unable to pay costs, no adjudication of costs is made.